98 F.3d 1358
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.FLAMINGO FISHING CORPORATION, L & H Fishing Corporation,Pitriz Fishing Company, Inc., and NordicFisheries, Inc., Plaintiffs-Appellants,v.The UNITED STATES, Defendant-Appellee.
No. 96-5037.
United States Court of Appeals, Federal Circuit.
Oct. 2, 1996.

Joseph D. Steinfield, Hill & Barlow, P.C., Boston, Massachusetts.
Gary R. Allen, Chief, Appellate Section, Tax Division, Department of Justice, Washington, DC.
REMANDED.

ORDER REMANDING CASE

1
Upon consideration of the joint motion of the parties to remand the above-entitled case, it is hereby ordered that the motion is GRANTED.  Accordingly, this case is remanded to the United States Court of Federal Claims for further consideration in light of Section 1114 of the Small Business Job Protection Act of 1996.